DETAILED ACTION
Status of Claims
	Claims 1-27 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous grounds of rejection under 35 U.S.C. 112(b) stand. 
	The previous grounds of rejection under 35 U.S.C. 103 are withdrawn in view of Applicant’s amendment.
	New grounds of rejection under 35 U.S.C. 112(b) are necessitated by amendment.

Claim Objections
Claim 1 is objected to because of the following informalities:  “metallic film” (line 21) may be more appropriately written as “the metallic film”.  Appropriate correction is required.
Claim 10 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the phrase “providing for relative controlled movement between the working material and the cathode, wherein the relative controlled movement is a motor attached to the working material via a linkage” is indefinite because it is unclear how a movement is a motor.  The motor may cause a movement, however, movement itself is not a motor.  
	Regarding claim 1, claim 1 states “wherein the energy source is electrical current” and “moving the energy source and/or the working material relative to the other”.  It is unclear how an electrical current is moved as claimed.  It is unclear if the claim is referring to a physical movement, the movement of electrical current or some other scenario.  It is unclear how electrical current is moved relative to the working material.  
	Regarding claim 1, the phrases including “immersing the working material, as a single immersing step” and “immersing the working material into the bath” are indefinite because it unclear if there is multiple immersing steps, a single immersing step or some other scenario.  Although the instant claim indicates “as a single immersing step” the claim is also inclusive of 
	Regarding claim 1, the phrase including “travels up the working material moves up the working material” is indefinite because it is unclear what process is taking place.  It is unclear if there are multiple motions occurring, a single motion occurring or some other scenario. 
Claim 1 recites the limitation "the anode connection" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase “anodized film pores” is inconsistent with claim 1.  Claim 1 states “the anodization layer is completely porous”.  Claim 8 recites the limitation "the surface of anodized film pores" in line 1 (page 6).  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the metal film" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the metal film" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claims 25 and 26, the claims state “a working material”.  It is unclear if the working material of either claim 25 or claim 26 is the same or different working material of claim 1. 

Prior art made of record:
US 3,787,298


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795